Title: From James Madison to James Monroe, 17 December 1785
From: Madison, James
To: Monroe, James


Dear Sir
Richmond Decr. 17–1785
Since my last by the preceding post the fate of the Assize laws has been determined by a negative in the H. of Delegates on the Bill on which its execution depended. The majority consisted of 63 agst. 49. A reform of the County Courts is the substitute proposed by the adversaries of the Assize, and if it can be put into any rational shape, will be received by the other side as auxiliary to the Assize plan which may be resumed at another Session. It is surmised that the Senate will not part with this plan in any event, and as the law passed at the last Session, unless repealed or suspended, stops the proceedings of the Genl. Court after the 1st. day of Jany. a bill must be sent to the Senate which will give them an opportunity of proposing some amendment which may revive the question at the present Session. Our progress in the Revisal has been stopped by the waste of time produced by the inveterate and prolix opposition of its adversaries & the approach of Christmas. The Bill proportioning crimes & punishments was the one at which we stuck after wading thro’ the most difficult parts of it. A few subsequent bills however were excepted from the postponement. Among these was the Bill for establishing Religious freedom, which has got thro’ the H. of Delegates without alteration, though not without warm opposition. Mr. Mercer & Mr. Corbin were the principal combatants against it. Mr. Jones is well. With sincerity I am Yr. affe. friend
J. Madison Jr.
